                4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 1 of 13
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
              Glenn Anthony Norris, Sr.
  In re       Danita Rose Norris                                                                                   Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                      Amended Plan                      For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Delta, Northern, or Central ***Batesville and Pine Bluff filed prior to
                                  11/28/2019***): United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                               Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                concluded.

                               Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                plan.

                               Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 2 of 13
Debtor(s) Glenn Anthony Norris, Sr.
Danita Rose Norris                                                                        Case No.


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                     Included      Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                 Included      Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $4,150.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on   .

             Plan payments will change to $ per month beginning on                            .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Glenn Anthony Norris, Sr.
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor Danita Rose Norris

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
Arkansas Plan Form - 1/20                                                                                                               Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 3 of 13
Debtor(s) Glenn Anthony Norris, Sr.
Danita Rose Norris                                                              Case No.

                     Address:

                     Phone:


2.3          Income tax refunds.

      Check one.
            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                Monthly                      To be paid
 of account number                                                            payment amount
 Credit Acceptance                                  2018 Dodge Ram 1500 2WD                       208.00      Preconfirmation
 0647                                               59000 miles
                                                                                                              Postconfirmation

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
Arkansas Plan Form - 1/20                                                                                                             Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 4 of 13
Debtor(s) Glenn Anthony Norris, Sr.
Danita Rose Norris                                                                       Case No.

             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly            Monthly           Estimated          Monthly           Interest rate, if
 last 4 digits of                                          installment        installment       arrearage          arrearage         any, for
 account number                                            payment            payment           amount             payment           arrearage
                                                                              disbursed by                                           payment
 BSI Financial                7213 Worth Ave.                        2,684.00    Debtor(s)             21,610.00               360.17 0.00%
 Services                     East Benton, AR                                    Trustee
 7481                         72019 Saline
                              County
                              Debtors
                              Homestead

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date     Debt/estimated     Value of           Interest rate     Monthly
 last 4 digits of                                                            claim              collateral                           payment
 account number

 Bank OZK                     7213 Worth Ave.              Opened 01/11             16,229.00         400,000.00 5.00%                            306.26
 0111                         East Benton, AR              Last Active
                              72019 Saline                 9/10/18
                              County
                              Debtors
                              Homestead
 Credit                       2018 Dodge                   Opened 05/18             22,040.00          31,487.00 5.00%                            415.92
 Acceptance                   Ram 1500 2WD                 Last Active
 0647                         59000 miles                  1/18/20

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


Arkansas Plan Form - 1/20                                                                                                                        Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 5 of 13
Debtor(s) Glenn Anthony Norris, Sr.
Danita Rose Norris                                                                Case No.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $     589.00
                            Amount to be paid by the Trustee:          $     3,411.00
                            Total fee requested:                       $     4,000.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid
        in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the
        categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                            Nature of claim (if taxes, specify type and            Estimated claim amount
                                     years)
  -NONE-

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.

             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
Arkansas Plan Form - 1/20                                                                                                                 Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 6 of 13
Debtor(s) Glenn Anthony Norris, Sr.
Danita Rose Norris                                                            Case No.

             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                 Other. Please specify

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor          Description of       Payment to be       Payment              Number of          Arrearage           Monthly
                   contract or          paid by             amount               remaining          amount              arrearage
                   property                                                      payments                               payment

 USA Springhill               Month to Month                   Debtor(s)     84.00 60                             0.00                   0.00
 Storage                      Debtor is                        Trustee
                              current

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                              Description of contract or property
 -NONE-


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
Arkansas Plan Form - 1/20                                                                                                           Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 7 of 13
Debtor(s) Glenn Anthony Norris, Sr.
Danita Rose Norris                                                           Case No.



6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                 None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                 plan confirmation.

                  entry of discharge.

                 other:

Part 8: Nonstandard Plan Provisions

                  None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Wm. Marshall Hubbard                                                                Date March 15, 2020
                Wm. Marshall Hubbard
                Signature of Attorney for Debtor(s)

                /s/ Glenn Anthony Norris, Sr.                                                           Date March 15, 2020
                Glenn Anthony Norris, Sr.
                /s/ Danita Rose Norris                                                                  Date March 15, 2020
                Danita Rose Norris
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 1/20                                                                                                              Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
 4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 8 of 13



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the attached Chapter 13
plan has been served by CM/ECF to the Chapter 13 Standing Trustee; Charles W. Tucker,
Assistant United States Trustee; and served by U.S. Mail, postage prepaid to the following on
March 15, 2020:

Department of Finance and Administration            AR Department of Workforce Services
Legal Division                                      Legal Division
P.O. Box 1272                                       P.O. Box 2981
Little Rock, AR 72203                               Little Rock, AR 72203

Internal Revenue Service                            U.S. Attorney, Eastern District
P.O. Box 7346                                       P.O. Box 1229
Philadelphia, PA 19101-7346                         Little Rock, AR 72202

And to all creditors whose names and addresses are set forth on the creditor matrix.

                                             Respectfully Submitted,

                                                    Caddell Reynolds Law Firm
                                                    PO Box 184
                                                    Fort Smith, AR 71902
                                                    Tel: 501.902.4132
                                                    mhubbard@justicetoday.com

                                                    /s/Wm. Marshall Hubbard
                                                    Wm. Marshall Hubbard (2011285)
    4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 9 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Access Credit Management
                        Pob 250531
                        Little Rock, AR 72225


                        American Profit Recovery
                        Attn: Bankruptcy
                        34505 W 12 Mile Road #333
                        Farmington Hills, MI 48331


                        American Profit Recovery
                        34505 W 12 Mile Rd Ste 3
                        Farmington Hills, MI 48331


                        AR Department of Workforce Ser
                        Legal Division
                        PO Box 2981
                        Little Rock, AR 72203


                        Bank of America
                        Attn: Bankruptcy
                        4909 Savarese Circle
                        Tampa, FL 33634


                        Bank of America
                        Po Box 982238
                        El Paso, TX 79998


                        Bank OZK
                        Attn: Bankruptcy
                        Po Box 8811
                        Little Rock, AR 72231


                        Bank OZK
                        P. O. Box 196
                        Ozark, AR 72949


                        BSI Financial Services
                        Attn: Bankruptcy
                        Po Box 517
                        Titusville, PA 16354


                        Bsi Financial Services
                        101 N 2nd St
                        Titusville, PA 16354
4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 10 of 13



                    Capital One
                    AttnL: Bankruptcy
                    Po Box 30285
                    Salt Lake City, UT 84130


                    Capital One
                    26525 N Riverwoods Blvd
                    Mettawa, IL 60045


                    Chase Card Services
                    Po Box 15369
                    Wilmington, DE 19850


                    Credit Acceptance
                    25505 West 12 Mile Road
                    Suite 3000
                    Southfield, MI 48034


                    Credit Acceptance
                    Po Box 5070
                    Southfield, MI 48086


                    Dept. of Finance and Administration
                    Legal Revenue Counsel, Rm. 2380
                    PO Box 3493
                    Little Rock, AR 72203


                    First PREMIER Bank
                    Attn: Bankruptcy
                    Po Box 5524
                    Sioux Falls, SD 57117


                    First PREMIER Bank
                    3820 N Louise Ave
                    Sioux Falls, SD 57107


                    Focus Receivables Management, LLC
                    1130 Northchase Parkway
                    Suite 150
                    Marietta, GA 30067


                    Focus Receivables Management, LLC
                    1130 Northchase Pkwy
                    Marietta, GA 30067
4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 11 of 13



                    Internal Revenue Service
                    P.O. Box 7346
                    Philadelphia, PA 19101


                    LVNV Funding/Resurgent Capital
                    Attn: Bankruptcy
                    Po Box 10497
                    Greenville, SC 29603


                    LVNV Funding/Resurgent Capital
                    C/o Resurgent Capital Services
                    Greenville, SC 29602


                    Mid-South Adjustment
                    123 West 2nd St
                    Pine Bluff, AR 71601


                    Mid-South Adjustment
                    Attn: Bankruptcy
                    200 E 11th Ave. Suite K
                    Pine Bluff, AR 71601


                    Midland Fund
                    Attn: Bankruptcy
                    350 Camino De La Reine Ste 100
                    San Diego, CA 92108


                    Midland Fund
                    320 East Big Beaver
                    Troy, MI 48083


                    Naviet
                    Attn: Claims Dept
                    Po Box 9500
                    Wilkes-Barr, PA 19773


                    Naviet
                    Po Box 9635
                    Wilkes Barre, PA 18773


                    Phoenix Financial Services, LLC
                    Attn: Bankruptcy
                    Po Box 361450
                    Indianapolis, IN 46236
4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 12 of 13



                    Phoenix Financial Services, LLC
                    8902 Otis Ave
                    Indianapolis, IN 46216


                    Telecom Self-reported
                    Po Box 4500
                    Allen, TX 75013


                    Total Visa/The Bank of Missouri
                    Attn: Bankruptcy
                    Po Box 85710
                    Sioux Falls, SD 57118


                    Total Visa/The Bank of Missouri
                    Po Box 85710
                    Sioux Falls, SD 57118


                    TSI/ Transworld Systems Inc
                    Attn: Bankruptcy
                    500 Virginia Dr, Ste 514
                    Fort Washington, PA 19034


                    TSI/ Transworld Systems Inc
                    Pob 15270
                    Wilmington, DE 19850


                    U.S. Department of Education
                    Ecmc/Bankruptcy
                    Po Box 16408
                    Saint Paul, MN 55116


                    U.S. Department of Education
                    Po Box 5609
                    Greenville, TX 75403


                    US Attorney (Eastern District)
                    P.O. Box 1229
                    Little Rock, AR 72202


                    USA Springhill Storage
                    3515 HWY 5 North
                    Bryant, AR 72019
4:20-bk-11420 Doc#: 2 Filed: 03/15/20 Entered: 03/15/20 16:01:45 Page 13 of 13



                    Utility Self-reported
                    Po Box 4500
                    Allen, TX 75013


                    Wells Fargo Home Mor
                    Attn: Written Correspondence/Bankruptcy
                    Mac#2302-04e Pob 10335
                    Des Moines, IA 50306


                    Wells Fargo Home Mor
                    Po Box 10335
                    Des Moines, IA 50306
